           Case 1:18-cr-00656-LTS Document 151 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18-CR-656-LTS

CARLOS ALVAREZ,

                 Defendant.

-------------------------------------------------------x


                                                     ORDER

                  The Court has received Defendant Carlos Alvarez’s four letters dated December

5, 7, 7, and 10, 2020, respectively, submitted pro se, concerning conditions at the Metropolitan

Detention Center, where he is detained, and the investigation leading to his arrest on the charges

brought in this case. In addition, three pages of Mr. Alvarez’s letter dated December 5, 2020,

concern communications and interactions with his prior counsel, including retained counsel

Patrick J. Brackley, who was relieved as counsel for Mr. Alvarez by order of the Court dated

December 15, 2020 (Docket Entry No. 146), when the Court appointed CJA counsel to represent

Mr. Alvarez.

                 In order to preserve the attorney-client privilege between Mr. Alvarez and his

counsel and permit CJA counsel to review the assertions in the letter and provide advice to Mr.

Alvarez, the Court will file the three pages concerning prior counsel under seal, and will provide

copies to Mr. Brackley and to Mr. Alvarez’s current CJA counsel. The Court will file the

remainder of Mr. Alvarez’s letters on the public docket, with those three pages redacted.

                 Mr. Alvarez is again reminded that, as he is represented by counsel, the Court will

not entertain direct applications by Mr. Alvarez on his own behalf.



ALVAREZ - ORD RE DEC LTRS.DOCX                             VERSION DECEMBER 22, 2020                 1
            Case 1:18-cr-00656-LTS Document 151 Filed 12/22/20 Page 2 of 2




                Counsel for Mr. Alvarez is directed to promptly provide Mr. Alvarez with a copy

of this Order, and to communicate promptly with Mr. Alvarez concerning the issues raised in his

letters.


           SO ORDERED.

Dated: New York, New York
       December 22, 2020

                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




ALVAREZ - ORD RE DEC LTRS.DOCX                  VERSION DECEMBER 22, 2020                         2
